Let me join
other delegations in congratulating Mr. Gurirab on his
election as President of the General Assembly at its fifty-
fourth session. His skill and experience will serve us well
as he directs the vital work to be undertaken at this
session. I should also like to take this opportunity to
thank his predecessor, Mr. Didier Opertti, for his
outstanding stewardship of the General Assembly at its
fifty-third session.
The Government of the Republic of Moldova
warmly welcomes the admission of the three new
Members of the United Nations: the Republic of Kiribati,
the Republic of Nauru, and the Kingdom of Tonga.
Since its admission to the United Nations in 1992,
the Republic of Moldova has consistently been an active
supporter of the world Organization. As a small country,
we depend on the United Nations for our security and for
our very existence. We want to see it further strengthened
and the sphere of its activities expanded. We believe that
in this emerging new international order, it is more
necessary than ever that the United Nations be capable of
fulfilling the role entrusted to it by the Charter, as the
guarantor of peace, security and social justice throughout
the world.
It is from that perspective that we evaluate the
United Nations reform process launched by the Secretary-
General; as we see it, reform means the rational
adaptation of United Nations mechanisms to present and
future needs. We owe the Secretary-General, Mr. Kofi
Annan, our gratitude and support for his reform proposals.
Especially, we welcome the implementation of the
Secretary-General’s reform proposals aimed at fostering
greater internal coordination, streamlining procedures and
rationalizing the activities of the Organization. In this
context, I would like to underline the positive results thus
far achieved by the United Nations Development Group
and the Executive Committee on Economic and Social
Affairs. The preliminary application of the United Nations
Development Assistance Framework in 18 pilot countries
and more intense cooperation between Bretton Woods
institutions and the United Nations are also producing
promising results.
Integration within the United Nations system is also
moving ahead at the country level. I can already see some
12


encouraging results from the Republic of Moldova’s “One
country, one United Nations” policy. From this perspective,
we believe also that the integration of United Nations
representation at the country level will lead to substantive
improvements and greater coherence in the relationship
between the United Nations system and the host country. I
take this opportunity to inform members that in the near
future a United Nations common house will be officially
inaugurated in the capital of our country, Chisinau.
I would like to mention in this context the substantial
assistance provided by the United Nations to my country
through the United Nations Development Programme
(UNDP) office in the Republic of Moldova. The activities
carried out by the UNDP office contribute significantly to
the ongoing reform process.
We believe that the diversification and deepening of
collaboration among States has enhanced the development
of regional and subregional cooperation as well. In fact, the
Charter itself attaches great significance to regional
organizations. Documents laying the foundations for
collaboration between the United Nations and various
regional organizations have been drawn up, in particular in
recent years. General Assembly resolutions pertaining to
cooperation between the United Nations on the one hand,
and the Organization for Security and Cooperation in
Europe (OSCE), the League of Arab States and the
Organization of African Unity (OAU) on the other, are
relevant from that point of view. Some regional
organizations have acquired new areas of competence,
including in the field of peace and security, and have
become a trustworthy support for the United Nations in
containing and eliminating local conflicts. For the near
future, we may expect that additional regional organizations
and groupings will be interested in setting up a cooperation
framework with the United Nations, similar those that exist
with other regional organizations. The Republic of Moldova
supports that trend.
As a founding member of the Black Sea Economic
Cooperation Organization, and as the country which at the
end of this month will assume the presidency of that
organization, the Republic of Moldova welcomes the recent
decision of the General Committee to include in the agenda
of the fifty-fourth session an item concerning the granting
of observer status in the General Assembly to the Black
Sea Economic Cooperation Organization. To this effect, the
Republic of Moldova would very much appreciate it if
Member States lent their valuable support to the granting of
observer status in the Assembly to that organization.
We are fully aware of the fact that because of its
outstanding role in dealing with world problems, the
United Nations is confronted with a growing number of
new threats to international security and stability. In this
context, peacekeeping operations represent one of the
world Organization’s main instruments with which to stop
conflicts in various parts of the world and to create
favourable conditions for their political settlement. It is
also obvious that in recent years the United Nations has
nearly exhausted its ability to respond to the increasing
number of requests for such operations. Under these
circumstances, we support and encourage the trend
towards involving regional organizations and
arrangements, in cooperation with the United Nations, in
the mitigation of certain conflicts. At the same time, we
consider that peacekeeping operations should as a rule be
undertaken under the auspices of the United Nations and
in conformity with United Nations standards.
Statements made during the general debate have
offered an eloquent perspective on the major challenges
confronting the present-day system of international
relations and on the role that international organizations,
and primarily the United Nations, have to play in order to
meet them. One of the most important issues spoken of in
this context is the maintenance of peace, security and
stability in various regions affected by crisis and internal
conflict. Unfortunately, developments in those regions
compel us to acknowledge the insoluble character of
many such conflicts. These so-called frozen conflicts have
a huge potential for destabilization and destruction. The
Kosovo tragedy has clearly shown how they can
degenerate if we do not succeed in working out timely
long-lasting solutions. The Secretary-General is absolutely
right when he stresses that a tragic irony of many of the
crises that continue to go unnoticed and unchallenged
today is that they could be dealt with by far less perilous
acts of intervention than the one we witnessed recently in
Yugoslavia.
At the same time, one of the main conclusions to be
drawn from conflicts such as those in Kosovo and in
Bosnia is that no single organization or State is capable
of solving conflicts of such complexity and scale on its
own.
The uniqueness of the United Nations is defined
particularly by its capacity to efficiently mobilize the
resources of the international community and to
orchestrate its efforts in order to defuse and solve crisis
and conflict situations. That unique potential has to be
more actively and more efficiently used, particularly in
13


relation to the internal conflicts confronted by some newly
independent States. Since 1992, when the majority of the
ex-Soviet republics became members of the United Nations,
dozens of interventions concerning conflicts in these States,
Moldova among them, have been spoken of in this
Assembly. One of the main conclusions of those statements
was that without more active involvement by the
international community those conflicts will remain
“frozen”.
In this context, it bears mention that the United
Nations, as well as other international bodies and individual
States, have made an important contribution to ending the
violence and military clashes and in bringing the parties
involved to the negotiating table. Another positive result
from the actions of the international community has been
the parties’ acceptance of the idea of resolving their
differences through peaceful means.
For this reason, the Republic of Moldova, like other
countries with similar problems in our own region, has
continued to support more active involvement by the United
Nations and regional organizations in managing the
conflicts which they have faced for many years now. We
think that the time is ripe to give more consideration to the
question of how the root causes of those conflicts should be
identified and dealt with. In this respect the United Nations
can efficiently use its potential only through intensive
cooperation and interaction with the European organizations
and institutions, particularly OSCE. Through enhanced
synergy and avoidance of duplication, and by using and
maintaining consulting mechanisms at various levels and
exchanging information about plans and activities between
itself and those organizations, the United Nations can
improve the situation in countries affected by internal
conflicts.
However, there must be firm decisions about what
action must be taken to ensure the implementation of the
relevant resolutions and decisions adopted of the United
Nations and the OSCE, the main international organizations
involved in settling those conflicts. We believe that the
General Assembly should evaluate the efficiency and
effectiveness of cooperation between the United Nations
and OSCE from this point of view also.
That I refer to the issue of conflicts in some detail is
not incidental. The problem of the eastern region of the
Republic of Moldova has been repeatedly described, from
this rostrum, by representatives of my country. To my
regret, I must inform of the Assembly that there has been
no tangible progress towards a comprehensive settlement.
Throughout the negotiations, we have sought to
accomplish the purpose for which the Assembly was
established: to replace mistrust and violent confrontation
with dialogue and agreement between the parties to the
conflict.
The Government of my country has shown more
than once that it strongly advocates a peaceful resolution,
through negotiations, of the conflict situation in
Transnistria, in accordance with the norms and practice of
international law and in collaboration with international
organizations, primarily OSCE, and with the Russian
Federation and Ukraine as mediators. Although it has
made the spirit of compromise evident, the Government
firmly believes that any proposal for a settlement must
provide for territorial integrity to be maintained and for
control over the territory of the whole country to be
ensured.
Despite a reasonable compromise on the part of the
constitutional authorities, separatist tendencies still persist.
A number of documents — elaborated with the active
participation of OSCE and other mediators and signed by
all parties involved — are being interpreted unilaterally,
and in a manner contrary to their meaning, by the
Transnistrian leaders. Moreover, these leaders are trying
to impose certain concepts that do not exist in law and
territorial practice and are contrary to the principle of
territorial integrity. Here I refer to am referring to the
concept of “common State,” which has very frequently
been imposed in discussions to define relations between
the central and local authorities in certain conflict zones.
We consider this concept dangerous due as it attempts to
distort the notion of statehood and State sovereignty and
provide a legal framework for the ideology of aggressive
separatism. I believe that the United Nations and other
international organizations will also find this concept both
inadequate and counter-productive as a means of
resolving internal conflicts.
In Transnistria, we are striving for a rapid and
definitive solution and a return to stability, and a return
also to respect for human rights, which continue to be
violated in this region. The case of the Ilascu group, and
violation of fundamental human rights and freedoms it
represents are eloquent in this respect.
We consider it imperative for international efforts to
solve the current crisis situations, most of which have
separatism as their main cause, to be strengthened. In this
connection, I would mention that we fully share the views
expressed earlier by the Minister for Foreign Affairs of
14


the Russian Federation concerning aggressive separatism.
Indeed, the international community and, first of all, the
United Nations should decisively suppress any
manifestations of separatism and rigorously and consistently
defend the principles of sovereignty, integrity and the
inviolability of national frontiers. To this end, the complete
eradication of outside encouragement and support for
separatist forces is most certainly necessary.
Another aspect of the Transnistrian problem is
military: this zone is famously overmilitarized, which has
very negatively affected the settlement process. Thousands
of tons of shells and armaments — both accounted for and
unaccounted for, and including equipment limited by the
Conventional Armed Forces in Europe (CFE) Treaty — are
stationed there. This military presence is in evident
contradiction to the Constitution of the Republic of
Moldova, which declared the State’s neutrality and that
foreign troops are not admissible in our country.
Another premise for accelerating the settlement
process is, would undoubtedly be the immediate, complete,
unconditional and orderly withdrawal of foreign troops, as
stipulated in OSCE summit decisions required by the CFE
Treaty, the keystone of European security and may on no
account be violated.
I hope that, together with our partners and the relevant
international organizations, we can establish, very soon, an
effective mechanism and detailed schedule for the takeover,
destruction or removal of the foreign military arsenal from
Republic of Moldova territory. I express my gratitude for
the political support and, especially, for the financial
assistance provided by many United Nations Member States
for the withdrawal or elimination of those arsenals.
I voice our hope that the proceedings of the General
Assembly at its fifty-fourth session will be conducted in a
spirit of solidarity and with a realistic and constructive
approach to the complex issues confronting the
contemporary world at the end of this millennium. The
delegation of the Republic of Moldova is committed to
contributing, alongside other Member States, to the
fulfilment of the lofty goals of the United Nations.










